Citation Nr: 1332301	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in June 2010, and a substantive appeal was received the following month.  The Veteran presented testimony during a Board hearing in July 2012.

Although the appeal also originally included the issue of service connection for tinnitus, this benefit was granted by a Decision Review Officer rating decision in December 2011 and is therefore no longer in appellate status.

The issue of entitlement to service connection for bilateral hearing loss (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in January 2006 and notified the Veteran of its decision at that time; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year.

2.  Since the final January 2006 rating decision, certain evidence relating to unestablished facts necessary to substantiate the claim, which is neither cumulative nor redundant of evidence previously considered, has been received to reopen the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

Legal Criteria, Factual Background and Analysis

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Veteran seeks to reopen his claim for service connection for bilateral hearing loss.  According to the procedural history, in January 2006, the RO originally denied the claim of service connection for bilateral hearing loss on the basis that it was not shown to have been incurred in or diagnosed during his period of active service, or during the one year following separation from service, and there was no objective evidence indicating a relationship between his diagnosis of hearing loss and his active service.  The Veteran did not appeal that rating decision, nor was any new and material evidence received within one year of that decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

In May 2009, the Veteran filed to, inter alia, reopen the claim for service connection for bilateral hearing loss.  An October 2009 rating decision denied this claim, finding that there was not new and material evidence.  The Veteran timely filed a notice of disagreement and the present appeal ensued.   

As reflected in a December 2011 supplemental statement of the case, the RO subsequently reopened the Veteran's claim, based on the submission of additional evidence.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The underlying claim is one for service connection.  It is therefore appropriate to note at this point that applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of record at the time of the January 2006 final rating decision included the Veteran's service treatment records, which did not show any complaints, treatment, or diagnosis related to hearing loss.  Also of record were VA outpatient treatment records from February 2004 through May 2005, noting complaints of hearing loss and the Veteran's statements that while in service he had exposure to artillery fire and that he had experienced hearing loss since service; the Veteran's DD 214 shows that his military occupational specialty (MOS) was laundry and bath. 

Evidence received subsequent to the January 2006 final decision includes a written statement on the Veteran's July 2010 substantive appeal VA Form 9 that, although his MOS was a laundry/bath technician, while stationed in Germany he was reassigned as a truck driver and was exposed to daily noise trauma in that capacity.  The Board finds that this statement relates to an unestablished fact necessary to substantiate the Veteran's claim; it is neither cumulative nor redundant of evidence already of record.  The credibility of this newly submitted evidence is to be presumed.  See Justus, supra.  Therefore the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER 

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.  


REMAND

In view of the reopening of the claim, the Board finds that further development is now necessary to fully assist the Veteran with a merits adjudication of his claim.  

The Veteran received a VA audiological examination in November 2011.  The examiner concluded that "it is less likely as not that the Veteran's hearing loss was the result of his military duty or a condition sustained during his military service."  However, in the medical history portion of the examination, the examiner noted only a history of in-service ear infection.  Throughout the pendency of this claim, the Veteran has also asserted that his current hearing loss disability may be the result of exposure to noise trauma during service.  In the December 2011 supplemental statement of the case, the RO conceded that a review of the Veteran's personnel file was "indicative of moderate probability [of] hazardous noise exposure."  In fact, service connection for tinnitus based on noise exposure during service has been granted.  Remand is required for a supplemental medical opinion addressing a potential nexus between the Veteran's current hearing loss disability and his in-service exposure to noise trauma.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange to have the Veteran's claims file forwarded to the VA examiner who provided the November 2011 opinion in this matter.  The examiner should be asked to review the claims file and prepare a supplemental opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's bilateral hearing loss is related to his exposure to noise trauma in service.  In so doing, the examiner should specifically consider the Veteran's description of said exposure in the July 2012 hearing transcript and his statements, made as early as February 2004 while seeking VA medical treatment, regarding onset of symptomatology.  

If the November 2011 VA examiner is no longer employed by VA, or is otherwise unavailable, the RO should forward the file to an appropriate VA examiner for review and an opinion with detailed rationale pursuant to the preceding paragraph number 1.   

2.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


